Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
Applicant argues in particular, claim 1 recites at least one limitation not disclosed by Ferguson (US 20140379247) and Sumioka (US 20180267548). In particular that the newly amended limitations “identifying a first set of one or more obstacles as a subset from the initial set of obstacles based on a first set of predetermined criteria, the first set of the one or more obstacles comprising ADVs in the initial set that will occupy any portion of the first lane during the prediction window, and a majority of an ADV of the first set of the one or more obstacles is outside of the first lane during the prediction window; expanding a first dimension of each obstacle in the first set of obstacles from a physical width of each obstacle in the first set of obstacles to a width of the first lane to prevent the ADV from nudging any obstacle in the first set of obstacles;” are not taught. Further, that Sumioka’s process of generating NG zones fails to meet the requirements of the claim because the NG zones are derived from the location of the vehicle in a lane, that Sumioka’s process identifies the lane in which a vehicle is within and may generate a region that extends across the region, however, Sumioka’s region is not extended to a width of another lane in which the majority of Sumioka’s vehicle is not within, which is different than the claimed invention. Applicant continues, because of this deficiency, independent claim 1 is allowable. 
However, the limitation “expanding a first dimension of each obstacle in the first set of obstacles from a physical width of each obstacle in the first set of obstacles to a width of the first lane to prevent the ADV from nudging any obstacle in the first set of obstacles;” is written broadly. It is unclear if this is intended to mean that the physical dimensions of the obstacle are expanded such that the 
Further, only Ferguson and Sumioka have not been used to reject the updated claim limitations, but rather Ferguson, Sumioka, and Gross (US 20180150081). Gross teaches inputting sensor data to produce a path output for an autonomous vehicle by defining a region of interest that avoids moving objects whose paths are predicted to intersect the region of interest during a predetermined time interval called a planning horizon ([0059], [0062], [0068]). An intersecting object includes an object which has the majority of the object outside the first lane, as it is only necessarily intersecting. By the combination of these three references each and every limitation of independent claim 1 is met. 
As such, this argument is unpersuasive and updated rejections have been given below addressing the newly amended limitations. 
Applicant argues that independent claims 8 and 15 include similar recitations and are therefore allowable by virtue of the same reasons.  
This argument is unpersuasive for the same reasons as given above. 
Applicant argues the dependent claims which depend upon either claims 1, 8, or 15 are all allowable at least by virtue of their dependency on an allegedly allowable base claim. 
This argument is unpersuasive for the same reasons as given above. 
Applicant argues that Gross does not remedy the deficiencies of Ferguson and Sumioka, and that Gross is also silent as to the emphasized limitations. Further, that the combination of Ferguson, Sumioka, and Gross does not teach these limitations and therefore the claims are allowable.  
However, as stated above, Gross directly teaches inputting sensor data to produce a path output for an autonomous vehicle by defining a region of interest that avoids moving objects whose paths are predicted to intersect the region of interest during a predetermined time interval called a planning horizon ([0059], [0062], [0068]). Gross is in no way silent to the challenged limitations. The teachings of Gross in combination with the teachings of Ferguson and Sumioka reads upon the claims and these three references teach each and every limitation of the claims. 
As such, this argument is unpersuasive.  

Claim Objections
Claim 6 objected to because of the following informalities:  recites “wherein the a second ADV of the first set” which should recite “wherein a second ADV of the first set” (emphasis added).  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the first set of the one or more obstacles comprising ADVs in the initial set that will occupy any portion of the first lane during the prediction window, and a majority of an ADV of the first set of the one or more obstacles is outside of the first lane during the prediction window;” and the Applicant points towards figures 5A-5Band paragraphs [0050]-[0055]. However, in none of these paragraphs, nor any paragraph of the application can it be found that the obstacles included in the first set are autonomous driving vehicles, as is now claimed. Support can only be found that “each of the first set of obstacles and the second set of obstacles is one of a vehicle, a person, a bicycle, a motorcycle, or another moving object,” ([0021] Applicant’s Specification). This does not explicitly or implicitly suggest that the obstacles are autonomous driving vehicles, and instead teaches at its most specific the obstacles are generally vehicles, as such these inclusions are new matter. 
Claims 8 and 15 recite similar features and therefore are rejected for the same reasons. 

Claims 6, 13, and 19 each recites “a second ADV of the first set” which has the same new matter issue as explained above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 20140379247) in view of Sumioka (US 20180267548) and Gross et al. (US 20180150081).
In regards to claim 1, Ferguson teaches a computer-implemented method for operating an autonomous driving vehicle (Fig 3A), the method comprising: 
perceiving a driving environment surrounding an autonomous driving vehicle (ADV), including perceiving an initial set of obstacles ([0069] at step 302, receives image data indicative of environment. [0081] at step 306, whether an object is present in the image is determined. Example objects include other vehicles, which may be either autonomous or non-autonomous.)
and 
planning a trajectory for the ADV in view of the expanded obstacles in the first set to control the ADV to navigate through the first lane, without considering remaining obstacles in the initial set. ([0074] at step 304 environmental information is compared to determine a portion of the images that relate to a lane of travel. [0081] image data relating to other lanes may be ignored. [0085] vehicle is controlled in an autonomous mode based on determined information.)

Ferguson does not teach: 
perceiving a driving environment surrounding an autonomous driving vehicle (ADV), including perceiving an initial set of obstacles that will be within a first lane in which the ADV is driving during a prediction window;
identifying a first set of one or more obstacles as a subset from the initial set of obstacles based on a first set of predetermined criteria, the first set of the one or more obstacles comprising ADVs in the initial set that will occupy any portion of the first lane during the prediction window, and a majority of an ADV of the first set of the one or more obstacles is outside of the first lane during the prediction window;
expanding a first dimension of each obstacle in the first set of obstacles from a physical width of each obstacle in the first set of obstacles to a width of the first lane to prevent the ADV from nudging any obstacle in the first set of obstacles;
However, Sumioka teaches a vehicle control method that may determine nodes on a road surface and determine an unsafe region around a peripheral vehicle using them. The width of the region depends on the speed of the peripheral vehicle in the lateral direction and may be, for example the width of the lane the peripheral vehicle travels in when the lateral speed is zero or relatively small ([0109]). Likewise, when speed in the road width direction is significant such that the other vehicle approaches the host vehicle in the road width direction from another lane, the width of the NG zone is set to be significant (Fig 20, [0118]). This must result in a case in which the width dimension of the other vehicle is expanded to a width of the first lane. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control method of Ferguson, by incorporating the teachings of Sumioka and Gross, such that the method includes steps of assessing objects predicted to intersect a region of interest within a time period, identifying a subset of those objects including objects mostly outside the region of interest, and determining an unsafe region around an obstacle, which can then be used when controlling the vehicle by expanding dimensions of the obstacle to a lane width.
The motivation to determine an unsafe region is that, as acknowledged by Sumioka, a node grid around a peripheral vehicle may allow for quicker processing when determining route guidance ([0004]). One of ordinary skill in the art would have recognized this allows the vehicle to perform more safely. The motivation to make such assessments within a time window and using objects that intersect a region of interest is that, as acknowledged by Gross, this allows for determining a safe and suitable path through an environment ([0003]). 

In regards to claim 2, Ferguson, as modified by Sumioka and Gross, teaches the method of claim 1, wherein the first set of obstacles includes an obstacle closest to the ADV at the beginning of a prediction window, an obstacle closest to the ADV at the end of the prediction window, and one or more obstacles crossing the first lane during the prediction window. ([0075] environmental information may be obtained periodically. [0081] example objects determined to be in the environment may be obstacles such as cones and wreckage, other vehicles, or pedestrians. These may be a first set of obstacles determined with a first image at the beginning of a window, a second set of obstacles determined from a second or later image at a potential end of a window, and may include obstacles crossing the first lane during the window.)

In regards to claim 3, Ferguson, as modified by Sumioka and Gross, teaches the method of claim 1, further comprising:
in response to the ADV switching from the first lane to a second lane, identifying a second set of obstacles therein based on a second set of predetermined criteria; ([0085] at step 308, vehicle may be controlled to avoid objects in travelling lane. One of ordinary skill in the art would have understood this may include a lane change. [0075] environmental information may be received periodically to ensure accuracy. [0081] objects are detected in the lane of travel of the vehicle and remaining image data is disregarded. As such, when the vehicle changed its lane of travel from a first lane to a second lane, the second lane is now the lane of travel of the vehicle and therefore it must identify objects in the second lane.) and
Sumioka teaches a vehicle control method that may determine nodes on a road surface and determine an unsafe region around a peripheral vehicle using them. The width of the region depends on the speed of the peripheral vehicle in the lateral direction and may be, for example the width of the lane the peripheral vehicle travels in when the lateral speed is zero or relatively small ([0109]).

The motivation to do so is that, as acknowledged by Sumioka, a node grid around a peripheral vehicle may allow for quicker processing when determining route guidance ([0004]). One of ordinary skill in the art would have recognized this allows the vehicle to perform more safely.

In regards to claim 4, Ferguson, as modified by Sumioka and Gross, teaches the method of claim 3, wherein the ADV stops tracking the first set of obstacles in the first lane after the ADV switches to the second lane. ([0081] objects are detected in the lane of travel of the vehicle and remaining image data is disregarded. As such, when the vehicle has switched lanes to a new lane of travel, objects are detected associated with that lane of travel and the remaining image data is disregarded.)

In regards to claim 5, Ferguson, as modified by Sumioka and Gross, teaches the method of claim 3, wherein each of the first set of obstacles and the second set of obstacles is one of a vehicle, a person, a bicycle, a motorcycle, or another moving object. ([0081] example objects determined to be in the environment may be obstacles such as cones and wreckage, other vehicles, or pedestrians.)

In regards to claim 6, Gross teaches inputting sensor data to produce a path output for an autonomous vehicle by defining a region of interest that avoids moving objects whose paths are predicted to intersect the region of interest during a predetermined time interval called a planning horizon ([0059], [0062], [0068]). This must include both vehicles that are currently intersecting the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the driving control method of Ferguson, as already modified by Sumioka and Gross, by further incorporating the teachings of Gross such that vehicles within the first set may be outside the region of interest and predicted to intersect the region of interest within a planning horizon.
The motivation to do so is the same as set out by Gross above in regards to claim 1.  

In regards to claim 7, Gross teaches determining a region of interest ahead of an ego vehicle for any driving maneuver ([0068], [0070]), and determining predicted paths likely to intersect the region of interest of moving objects within the planning horizon ([0071]). An object entirely within the region of interest, here, is included as an object with a path predicted to intersect the region of interest. The planning horizon is normally determined for a few seconds at a time and is represented spatially by the region of interest ([0072]). The region of interest defines a maximum distance, based upon the vehicle speed and planning horizon of objects that are more relevant to the ego vehicle. This is creating a subset of all other vehicles in the environment of the ego vehicle and must limit to a maximum number as there is a continually re-determined maximum number of vehicles in the environment. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control method of Ferguson, as already modified by Sumioka and Gross, by further incorporating the teachings of Gross, such that a planning horizon and region of interest are determined representing an important area ahead of the vehicle and this information is used to limit the number of other vehicles determined to be immediately relevant to the ego vehicle by both a maximum number of other vehicles and a maximum distance. 


In regards to claim 8, Ferguson teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor ([0067] methods may be implemented as programs, executed by processor), causing the processor to perform operations, the operations comprising: 
perceiving a driving environment surrounding an autonomous driving vehicle (ADV), including perceiving an initial set of obstacles; ([0069] at step 302, receives image data indicative of environment. [0081] at step 306, whether an object is present in the image is determined.)
and 
planning a trajectory for the ADV in view of the expanded obstacles in the first set to control the ADV to navigate through the first lane, without considering remaining obstacles in the initial set. ([0074] at step 304 environmental information is compared to determine a portion of the images that relate to a lane of travel. [0081] image data relating to other lanes may be ignored. [0085] vehicle is controlled in an autonomous mode based on determined information.) 
Ferguson also teaches at step 306, whether an object is present in the lane in the image is determined, where being in the same lane of travel of the vehicle is a predetermined criteria, example objects include other vehicles, which may be either autonomous or non-autonomous ([0081]).
Ferguson does not teach: 
perceiving a driving environment surrounding an autonomous driving vehicle (ADV), including perceiving an initial set of obstacles that will be within a first lane in which the ADV is driving during a prediction window;
identifying a first set of one or more obstacles as a subset from the initial set of obstacles based on a first set of predetermined criteria, the first set of the one or more obstacles comprising ADVs in the 
expanding a first dimension of each obstacle in the first set of obstacles from a physical width of each obstacle in the first set of obstacles to a width of the first lane to prevent the ADV from nudging any obstacle in the first set of obstacles;
However, Sumioka teaches a vehicle control method that may determine nodes on a road surface and determine an unsafe region around a peripheral vehicle using them. The width of the region depends on the speed of the peripheral vehicle in the lateral direction and may be, for example the width of the lane the peripheral vehicle travels in when the lateral speed is zero or relatively small ([0109]). Likewise, when speed in the road width direction is significant such that the other vehicle approaches the host vehicle in the road width direction from another lane, the width of the NG zone is set to be significant (Fig 20, [0118]). This must result in a case in which the width dimension of the other vehicle is expanded to a width of the first lane. 
Further, Gross teaches inputting sensor data to produce a path output for an autonomous vehicle by defining a region of interest that avoids moving objects whose paths are predicted to intersect the region of interest during a predetermined time interval called a planning horizon ([0059], [0062], [0068]). The predicted paths of obstacles likely to intersect the region of interest within the planning horizon are defined based on sensor data and computer vision system ([0071], [0072]). Based on determined criteria, the objects predicted to intersect the region of interest may be identified as either front or rear obstacles, indicating the own vehicle should travel in front of or behind ([0128]). As such, objects that will be within a region of interest within a time window are perceived; as any object predicted to intersect the region of interest will be tracked, objects the majority of which are outside 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control instructions stored on a non-transitory medium of Ferguson, by incorporating the teachings of Sumioka and Gross, such that the instructions assess objects predicted to intersect a region of interest within a time period, identify a subset of those objects including objects mostly outside the region of interest, and determine an unsafe region around an obstacle, which can then be used when controlling the vehicle by expanding dimensions of the obstacle to a lane width.
The motivation to determine an unsafe region is that, as acknowledged by Sumioka, a node grid around a peripheral vehicle may allow for quicker processing when determining route guidance ([0004]). One of ordinary skill in the art would have recognized this allows the vehicle to perform more safely. The motivation to make such assessments within a time window and using objects that intersect a region of interest is that, as acknowledged by Gross, this allows for determining a safe and suitable path through an environment ([0003]).

In regards to claim 9, Ferguson, as modified by Sumioka and Gross, teaches the machine-readable medium of claim 8, wherein the first set of obstacles include an obstacle closest to the ADV at the beginning of a prediction window, an obstacle closest to the ADV at the end of the prediction window, and one or more obstacles crossing the first lane during the prediction window. ([0075] environmental information may be obtained periodically. [0081] example objects determined to be in the environment may be obstacles such as cones and wreckage, other vehicles, or pedestrians. These may be a first set of obstacles determined with a first image at the beginning of a window, a second set 

In regards to claim 10, Ferguson, as modified by Sumioka and Gross, teaches the machine-readable medium of claim 8, further comprising:
in response to the ADV switching from the first lane to a second lane, identifying a second set of obstacles therein based on a second set of predetermined criteria, ([0085] at step 308, vehicle may be controlled to avoid objects in travelling lane. One of ordinary skill in the art would have understood this may include a lane change. [0075] environmental information may be received periodically to ensure accuracy. [0081] objects are detected in the lane of travel of the vehicle and remaining image data is disregarded. As such, when the vehicle changed its lane of travel from a first lane to a second lane, the second lane is now the lane of travel of the vehicle and therefore it must identify objects in the second lane.) and
Sumioka teaches a vehicle control method that may determine nodes on a road surface and determine an unsafe region around a peripheral vehicle using them. The width of the region depends on the speed of the peripheral vehicle in the lateral direction and may be, for example the width of the lane the peripheral vehicle travels in when the lateral speed is zero or relatively small ([0109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control instructions and storage medium of Ferguson, as already modified by Sumioka and Gross, by further incorporating the teachings of Sumioka such that an unsafe region around an obstacle may be determined, which can then be used when controlling the vehicle.


In regards to claim 11, Ferguson, as modified by Sumioka and Gross, teaches the machine-readable medium of claim 10, wherein the ADV stops tracking the first set of obstacles in the first lane after the ADV switches to the second lane. ([0081] objects are detected in the lane of travel of the vehicle and remaining image data is disregarded. As such, when the vehicle has switched lanes to a new lane of travel, objects are detected associated with that lane of travel and the remaining image data is disregarded.)

In regards to claim 12, Ferguson, as modified by Sumioka and Gross, teaches the machine-readable medium of claim 10, wherein each of the first set of obstacles and the second set of obstacles is one of a vehicle, a person, a bicycle, a motorcycle, or another moving object. ([0081] example objects determined to be in the environment may be obstacles such as cones and wreckage, other vehicles, or pedestrians.)

In regards to claim 13, Gross teaches inputting sensor data to produce a path output for an autonomous vehicle by defining a region of interest that avoids moving objects whose paths are predicted to intersect the region of interest during a predetermined time interval called a planning horizon ([0059], [0062], [0068]). This must include both vehicles that are currently intersecting the region of interest and vehicles that are not yet intersecting the region of interest but are predicted to within the time interval. 

The motivation to do so is the same as set out by Gross above in regards to claim 8.  

In regards to claim 14, Gross teaches determining a region of interest ahead of an ego vehicle for any driving maneuver ([0068], [0070]), and determining predicted paths likely to intersect the region of interest of moving objects within the planning horizon ([0071]). An object entirely within the region of interest, here, is included as an object with a path predicted to intersect the region of interest. The planning horizon is normally determined for a few seconds at a time and is represented spatially by the region of interest ([0072]). The region of interest defines a maximum distance, based upon the vehicle speed and planning horizon of objects that are more relevant to the ego vehicle. This is creating a subset of all other vehicles in the environment of the ego vehicle and must limit to a maximum number as there is a continually re-determined maximum number of vehicles in the environment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control instructions stored on a non-transitory medium of Ferguson, as already modified by Sumioka and Gross, by further incorporating the teachings of Gross, such that a planning horizon and region of interest are determined representing an important area ahead of the vehicle and this information is used to limit the number of other vehicles determined to be immediately relevant to the ego vehicle by both a maximum number of other vehicles and a maximum distance. 
	The motivation to do so is that, as acknowledged by Gross, such determinations allow for a vehicle to safely navigate through the region of interest while avoiding obstacles ([0003]). 

In regards to claim 15, Ferguson teaches a data processing system (Fig 1), comprising: 
a processor; ([0051] computer system may include at least one processor 113.) and 
a memory coupled to the processor to store instructions, which when executed by a processor, causing the processor to perform operations, the operations comprising: ([0051] processor executes instructions stored in non-transitory computer readable medium 114.)
perceiving a driving environment surrounding an autonomous driving vehicle (ADV), including perceiving an initial set of obstacles, ([0033] sensor system 104 includes one or more sensors to detect information about environment surrounding the vehicle. [0043] computer vision system 140 may process and analyze images captured by the camera to identify features and objects in the environment. [0081] vehicle may process only portion of image determined to correspond to own lane to determine objects.)
and 
planning a trajectory for the ADV in view of the expanded obstacles in the first set to control the ADV to navigate through the first lane, without considering remaining obstacles in the initial set. ([0085] based on determinations of obstacles, may control the vehicle in the autonomous mode. [0045] obstacle avoidance system 114 may identify, evaluate, and avoid or negotiate potential obstacles.)
Ferguson also teaches whether an object is present in the lane in the image is determined, where being in the same lane of travel of the vehicle is a predetermined criteria, example objects include other vehicles, which may be either autonomous or non-autonomous ([0081]).
Ferguson does not teach: 
perceiving a driving environment surrounding an autonomous driving vehicle (ADV), including perceiving an initial set of obstacles that will be within a first lane in which the ADV is driving during a prediction window,

expanding a first dimension of each obstacle in the first set of obstacles from a physical width of each obstacle in the first set of obstacles to a width of the first lane to prevent the ADV from nudging any obstacle in the first set of obstacles,
However, Sumioka teaches a vehicle control method that may determine nodes on a road surface and determine an unsafe region around a peripheral vehicle using them. The width of the region depends on the speed of the peripheral vehicle in the lateral direction and may be, for example the width of the lane the peripheral vehicle travels in when the lateral speed is zero or relatively small ([0109]). Likewise, when speed in the road width direction is significant such that the other vehicle approaches the host vehicle in the road width direction from another lane, the width of the NG zone is set to be significant (Fig 20, [0118]). This must result in a case in which the width dimension of the other vehicle is expanded to a width of the first lane. 
Further, Gross teaches inputting sensor data to produce a path output for an autonomous vehicle by defining a region of interest that avoids moving objects whose paths are predicted to intersect the region of interest during a predetermined time interval called a planning horizon ([0059], [0062], [0068]). The predicted paths of obstacles likely to intersect the region of interest within the planning horizon are defined based on sensor data and computer vision system ([0071], [0072]). Based on determined criteria, the objects predicted to intersect the region of interest may be identified as either front or rear obstacles, indicating the own vehicle should travel in front of or behind ([0128]). As such, objects that will be within a region of interest within a time window are perceived; as any object 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control system of Ferguson, by incorporating the teachings of Sumioka and Gross, such that the system assess objects predicted to intersect a region of interest within a time period, identifies a subset of those objects including objects mostly outside the region of interest, and determines an unsafe region around an obstacle, which can then be used when controlling the vehicle by expanding dimensions of the obstacle to a lane width.
The motivation to determine an unsafe region is that, as acknowledged by Sumioka, a node grid around a peripheral vehicle may allow for quicker processing when determining route guidance ([0004]). One of ordinary skill in the art would have recognized this allows the vehicle to perform more safely. The motivation to make such assessments within a time window and using objects that intersect a region of interest is that, as acknowledged by Gross, this allows for determining a safe and suitable path through an environment ([0003]).

In regards to claim 16, Ferguson, as modified by Sumioka and Gross, teaches the system of claim 15, wherein the first set of obstacles includes an obstacle closest to the ADV at the beginning of a prediction window, an obstacle closest to the ADV at the end of the prediction window, and one or more obstacles crossing the first lane during the prediction window. ([0075] environmental information may be obtained periodically. [0081] example objects determined to be in the environment may be obstacles such as cones and wreckage, other vehicles, or pedestrians. These may be a first set of obstacles determined with a first image at the beginning of a window, a second set of obstacles at 

In regards to claim 17, Ferguson, as modified by Sumioka and Gross, teaches the system of claim 15, further comprising:
in response to the ADV switching from the first lane to a second lane, identifying a second set of obstacles therein based on a second set of predetermined criteria, ([0085] at step 308, vehicle may be controlled to avoid objects in travelling lane. One of ordinary skill in the art would have understood this may include a lane change. [0075] environmental information may be received periodically to ensure accuracy. [0081] objects are detected in the lane of travel of the vehicle and remaining image data is disregarded. As such, when the vehicle changed its lane of travel from a first lane to a second lane, the second lane is now the lane of travel of the vehicle and therefore it must identify objects in the second lane.) and
Sumioka teaches a vehicle control method that may determine nodes on a road surface and determine an unsafe region around a peripheral vehicle using them. The width of the region depends on the speed of the peripheral vehicle in the lateral direction and may be, for example the width of the lane the peripheral vehicle travels in when the lateral speed is zero or relatively small ([0109]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control system of Ferguson, as already modified by Sumioka and Gross, by further incorporating the teachings of Sumioka such that the system may determine an unsafe region around an obstacle, which can then be used when controlling the vehicle.
The motivation to do so is that, as acknowledged by Sumioka, a node grid around a peripheral vehicle may allow for quicker processing when determining route guidance ([0004]). One of ordinary skill in the art would have recognized this allows the vehicle to perform more safely.

In regards to claim 18, Ferguson, as modified by Sumioka and Gross, teaches the system of claim 17, wherein the ADV stop tracking the first set of obstacles in the first lane after the ADV switches to the second lane. ([0081] objects are detected in the lane of travel of the vehicle and remaining image data is disregarded. As such, when the vehicle has switched lanes to a new lane of travel, objects are detected associated with that lane of travel and the remaining image data is disregarded.)

In regards to claim 19, Gross teaches inputting sensor data to produce a path output for an autonomous vehicle by defining a region of interest that avoids moving objects whose paths are predicted to intersect the region of interest during a predetermined time interval called a planning horizon ([0059], [0062], [0068]). This must include both vehicles that are currently intersecting the region of interest and vehicles that are not yet intersecting the region of interest but are predicted to within the time interval. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the driving control system of Ferguson, as already modified by Sumioka and Gross, by further incorporating the teachings of Gross such that vehicles within the first set may be outside the region of interest and predicted to intersect the region of interest within a planning horizon.
The motivation to do so is the same as set out by Gross above in regards to claim 15.  

In regards to claim 20, Gross teaches determining a region of interest ahead of an ego vehicle for any driving maneuver ([0068], [0070]), and determining predicted paths likely to intersect the region of interest of moving objects within the planning horizon ([0071]). An object entirely within the region of interest, here, is included as an object with a path predicted to intersect the region of interest. The planning horizon is normally determined for a few seconds at a time and is represented spatially by the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the autonomous driving control system of Ferguson, as already modified by Sumioka and Gross, by further incorporating the teachings of Gross, such that a planning horizon and region of interest are determined representing an important area ahead of the vehicle and this information is used to limit the number of other vehicles determined to be immediately relevant to the ego vehicle by both a maximum number of other vehicles and a maximum distance. 
	The motivation to do so is that, as acknowledged by Gross, such determinations allow for a vehicle to safely navigate through the region of interest while avoiding obstacles ([0003]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanaka (US 20180154825) teaches a vehicle peripheral information determining system that can determine a lane portion occupied by a vehicle.
Emura (US 20210009117) teaches a vehicle lane change system and method that can adjust based on the space another vehicle occupies ahead of the vehicle and an additional safety margin distance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661